DECISION
The application of the above-named defendant for a review of the sentence of five years, imposed on January 15, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Insufficient evidence to warrant any reduction of sentence at this time and further it appears that under the present rules defendant can be afforded psychiatric treatment at the State Hospital without a change of sentence.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.